Opinion issued June 22, 2012




                                 In The
                           Court of Appeals
                                 For The
                       First District of Texas

                           NO. 01-09-00571-CR
                           NO. 01-09-00572-CR
                               ____________

                 TODD LOREN WILLIAMSON, Appellant

                                    V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 176th District Court
                           Harris County, Texas
                Trial Court Cause Nos. 1122219 and 1122220


                       MEMORANDUM OPINION
      Following a joint trial on two indictments, a jury found appellant, Todd

Loren Williamson, guilty in each case of the offense of indecency with a child. See

TEX. PENAL CODE ANN. § 21.11(a) (Vernon Supp. 2011). The trial court assessed

punishment at confinement for 15 years in one cause1 and confinement for 12 years

in the other,2 with the sentences to run concurrently. Appellant appealed from the

judgment in each cause.

      Appellant’s appointed counsel in both appeals has filed a motion to

withdraw, along with an Anders brief stating that the record presents no reversible

error and therefore the appeals are frivolous. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396 (1967). We grant counsel’s motion to withdraw and affirm the

trial court’s judgment in each appeal.

      An attorney has an ethical obligation to refuse to prosecute a frivolous

appeal. In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008). If an

appointed attorney finds a case to be wholly frivolous, his obligation to his client is

to seek leave to withdraw. Id. Counsel’s obligation to the appellate court is to

assure it, through an Anders brief, that, after a complete review of the record, the

request to withdraw is well-founded. Id.

      We may not grant the motion to withdraw until:


1
      Trial court cause number 1122219 is appellate cause number 01-09-00571-CR.
2
      Trial court cause number 1122220 is appellate cause number 01-09-00572-CR.
      (1)    the attorney has sent a copy of his Anders brief to his client
             along with a letter explaining that the defendant has the right to
             file a pro se response within 30 days, and he has ensured that
             his client has, at some point, been informed of his right to file a
             pro se petition for discretionary review;
      (2)    the attorney has informed us that he has performed the above
             duties;
      (3)    the defendant has had time in which to file a pro se response;
             and
      (4)    we have reviewed the record, the Anders brief, and any pro se
             response.

See id. at 408–09. If we agree that the appeal is wholly frivolous, we will grant the

attorney’s motion to withdraw and affirm the trial court’s judgment. See Garner v.

State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009). If we conclude that arguable

grounds for appeal exist, we will grant the motion to withdraw, abate the case, and

remand it to the trial court to appoint new counsel to file a brief on the merits. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

      Here, counsel’s brief reflects that she delivered a copy of the brief to

appellant and informed him of his right to examine the appellate record and to file a

response. See Schulman, 252 S.W.3d at 408. More than 30 days have passed, and

appellant has not filed a pro se response. See id. at 409 n.23 (adopting 30-day

period to file response).

      Counsel indicates that she has reviewed the record and that she is unable to

advance any grounds of error that warrant reversal. See Anders, 386 U.S. at 744, 87
3
S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 154 (Tex. App.—Houston [1st

Dist.] 2006, no pet.).

      We have independently reviewed the entire record, and we conclude that no

reversible error exists in the record, that there are no arguable grounds for review,

and that therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; Garner, 300 S.W.3d at 767 (explaining that frivolity is determined by

considering whether there are “arguable grounds” for review); Bledsoe, 178 S.W.3d

at 826–27 (emphasizing that reviewing court—and not counsel—determines, after

full examination of proceedings, whether appeal is wholly frivolous); Mitchell, 193
S.W.3d at 155. Although we may issue an opinion explaining why the appeal lacks

arguable merit, we are not required to do so. See Garner, 300 S.W.3d at 767. An

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Court of Criminal Appeals. See

Bledsoe, 178 S.W.3d at 827 & n.6.

      We grant counsel’s motion to withdraw3 and affirm the trial court’s

judgment. Attorney Deborah Summers must immediately send the notice required




3
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
      2005).
                                           4
by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5